 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8

 9   GEORGE CHESTER ARTHUR,                          Case No. 2:14-cv-02083-RFB-CWH
10               Petitioner,
                                                              ORDER
11          v.
12
     WARDEN NEVEN, et al.,
13
                  Respondents.
14

15         Respondents’ motion for an extension of time (ECF No. 56) is GRANTED, and the

16   time for respondents to file an answer to the first amended petition is extended up to and

17   including February 25, 2019.

18         DATED: January 28, 2019.

19

20                                            ________________________________
                                               RICHARD F. BOULWARE, II
21
                                               United States District Judge
22

23

24

25

26

27

28

                                                 1
